JUDGMENT
Goldberg, Judge:
Upon consideration of the record and other papers filed herein, and upon determination that no appeal was filed from the Department of Labor’s Final Results of Remand, the court finds that the Department of Labor’s Final Results of Remand were rendered in conformity with the decision of this court set forth in Slip Op. 92-59 (Ct. Int’l Trade April 24, 1992). Therefore, it is hereby
Ordered that the Department of Labor’s Final Results of Remand, filed with the court on June 9, 1992, are sustained; and it is further
Ordered that this action is dismissed.